Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00336-CR

                                 Jerrod Maurice YOUNG,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018CR3992
                       Honorable Joey Contreras, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, this appeal is DISMISSED.

     SIGNED August 1, 2018.


                                             _____________________________________
                                             Sandee Bryan Marion, Chief Justice